

115 S1447 RS: Diesel Emissions Reduction Act of 2017
U.S. Senate
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 219115th CONGRESS1st SessionS. 1447[Report No. 115–155]IN THE SENATE OF THE UNITED STATESJune 27, 2017Mr. Carper (for himself, Mr. Inhofe, Mr. Barrasso, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksSeptember 13, 2017Reported by Mr. Barrasso, without amendmentA BILLTo reauthorize the diesel emissions reduction program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Diesel Emissions Reduction Act of 2017. 2.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2022.
		3.Recognizing differences in diesel vehicle, engine, equipment, and fleet use
 (a)National grant, rebate, and loan programsSection 792(c)(4)(D) of the Energy Policy Act of 2005 (42 U.S.C. 16132(c)(4)(D)) is amended by inserting , recognizing differences in typical vehicle, engine, equipment, and fleet use throughout the United States before the semicolon.
 (b)State grant, rebate, and loan programsSection 793(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16133(b)(1)) is amended— (1)in subparagraph (B), by striking ; and and inserting a semicolon; and
 (2)by adding at the end the following:  (D)the recognition, for purposes of implementing this section, of differences in typical vehicle, engine, equipment, and fleet use throughout the United States, including expected useful life; and.
 4.Reallocation of unused State fundsSection 793(c)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16133(c)(2)(C)) is amended beginning in the matter preceding clause (i) by striking to each remaining and all that follows through this paragraph in clause (ii) and inserting to carry out section 792.September 13, 2017Reported without amendment